In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-649V
                                       Filed: May 28, 2019
                                         UNPUBLISHED


    Kellie Brown, Administrator of the
    Estate of Kimberly J. Little,,
                                                              Special Processing Unit (SPU);
                          Petitioner,                         Ruling on Entitlement; Concession;
    v.                                                        Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barre Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                         Respondent.


Matthew F. Belanger, Faraci Lange, LLP, Rochester, NY, for petitioner.
Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT 1


Dorsey, Chief Special Master:

      On May 8, 2018, Kimberly J. Little 2 filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 3 (the
“Vaccine Act”). The Petition alleges that Ms. Little suffered Guillain-Barre Syndrome
(“GBS”) as a result of her October 15, 2015 influenza (“flu”) vaccination. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

1 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This

means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).

2Subsequently, by Order dated September 7, 2018, the undersigned granted petitioner’s motion to
substitute Kellie Brown as petitioner in this case. (ECF No. 21).

3   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
        On May 22, 2019, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report and
Proffer on Award of Compensation at 2. Specifically, respondent indicates that

        [m]edical personnel at DICP have reviewed the Petition and medical
       records filed in this case. Based on that review, DICP has concluded that
       Ms. Little suffered from GBS as set forth in the Vaccine Injury Table
       (“Table”) and the Qualifications and Aids to Interpretation (“QAI”). The
       evidence shows that petitioner suffered GBS following the administration
       of an influenza vaccine, and that the onset occurred within the time period
       specified in the Table. 42 C.F.R. §§ 100.3(a), (c)(15). In addition,
       petitioner suffered the residual effects of her condition for more than six
       months. 42 U.S.C. § 300aa-11(c)(1)(D)(i). Therefore, based on the record
       as it now stands, petitioner has satisfied all legal prerequisites for
       compensation under the Act. 42 U.S.C. § 300aa-13.

Id. at 2-3.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master